Exhibit 10.2

LOGO [g66393img001.jpg]

 

Notice of Grant of Restricted Stock Units  

Autodesk, Inc.

ID: 94-2819853

111 MCINNIS PARKWAY

SAN RAFAEL, CA 94903

(415) 507-5000

 

Name

Address

Address

  

Grant Number:

Plan:

ID:

  

Number

Plan

ID Number

You have been granted an award of restricted stock units, subject to the terms
and conditions in the 2008 Employee Stock Plan (the “Plan”) and the Terms and
Conditions of Restricted Stock Units, attached hereto as Exhibit A (together
with this Notice of Grant of Restricted Stock Units, the “Agreement”), as
follows:

 

Date of Grant:

   DATE

Total Number of Restricted Stock Units Granted:

   NUMBER

Distribution Date:

   DISTRIBUTION DATE

Vesting Schedule:

The Restricted Stock Units shall be 100% vested on the Date of Grant.

Capitalized terms that are not defined in this Notice of Grant have the same
meaning as in the Plan or the Agreement.

You and the Company agree that the restricted stock units granted by this Notice
of Grant are governed by the terms and conditions of the Plan and the Terms and
Conditions of Restricted Stock Units, all of which are made a part of this
document and may be accessed by you in your E*Trade account. You acknowledge
receipt of a copy of the Agreement and a copy of the Plan. You represent that
you have carefully read and understand this Notice of Grant, the Plan, the Terms
and Conditions of Restricted Stock Units and the prospectus describing the Plan
and have had an opportunity to obtain the advice of counsel prior to accepting
the Restricted Stock Units. You accept the Restricted Stock Units subject to all
of the terms and provisions contained in each document. By accepting below, you
agree to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Plan.

In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department, at Autodesk, Inc., 111 McInnis Parkway, San Rafael, CA 94903, or at
such other address as the Company may hereafter designate in writing. If you
prefer not to electronically sign this Agreement, you may accept this Agreement
by signing a paper copy of the Agreement and delivering it to the Company’s
Stock Administration Department.

 

Autodesk, Inc. /s/ Carl Bass President and Chief Executive Officer

Base RSU Agreement



--------------------------------------------------------------------------------

EXHIBIT A

AUTODESK, INC.

2008 EMPLOYEE STOCK PLAN

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the participant (the “Participant”) named
in the Notice of Grant of Restricted Stock Units (the “Notice of Grant”) under
the Plan the number of Restricted Stock Units indicated on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan, which
is incorporated herein by reference. When shares of the Company’s Common Stock
(“Shares”) are paid to Participant in payment for the Restricted Stock Units,
par value shall be deemed paid by Participant for each Restricted Stock Unit by
past services rendered by Participant, and shall be subject to the appropriate
tax withholdings. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

2. Company’s Obligation to Pay. Unless and until the Restricted Stock Units
shall have vested in the manner set forth in paragraphs 3 or 4 of this Agreement
or Section 13 of the Plan, Participant shall have no right to payment of any
such Restricted Stock Units. Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Units shall represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
Payment of any vested Restricted Stock Units will be made in whole Shares only.
In the Administrator’s sole discretion, the Restricted Stock Units may be
settled, in part or solely, in cash in lieu of Shares, equal to (i) the Fair
Market Value of a Share on the Distribution Date, multiplied by (ii) the number
of Restricted Stock Units to be distributed, subject to any applicable tax
withholding.

3. Vesting Schedule. Except as provided in paragraph 4 of this Agreement and
Section 13 of the Plan, and subject to paragraph 5 of this Agreement, the
Restricted Stock Units awarded by this Agreement shall vest in accordance with
the vesting provisions set forth in the Notice of Grant. Restricted Stock Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition shall vest in accordance with the provisions of this Agreement only if
Participant is continuously employed by the Company from the Date of Grant until
the date such vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units shall be considered as
having vested as of the date specified by the Administrator. Notwithstanding
anything in the Plan or this Agreement to the contrary, if the distribution of
any portion of the balance of the Restricted Stock Units is made in connection
with Participant’s “separation from service” within the meaning of Section 409A
(as determined by the Company), other than due to death, and if (x) Participant
is a “specified employee” within the meaning of Section 409A at the time of such
termination and (y) the payment of such accelerated Restricted Stock Units shall
result in the imposition of additional tax under Section 409A if paid to
Participant on or within the six (6) month period following Participant’s
termination as an Employee, then the payment of such accelerated Restricted
Stock Units shall not be made until the earlier of (A) six (6) months and one
(1) day following the date of Participant’s termination as an Employee or
(B) Participant’s death. It is the intent of this Agreement to comply with the
requirements of Section 409A so that none of the Restricted Stock Units provided
under this Agreement or Shares issuable thereunder shall be subject to the
additional tax imposed under Section 409A, and any ambiguities herein shall be
interpreted to so comply. For purposes of this Agreement, “Section 409A” means
Section 409A of the Internal Revenue Code of 1986, as amended, and any proposed,
temporary or final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.

 

1



--------------------------------------------------------------------------------

5. Forfeiture upon Termination of Status as an Employee. Notwithstanding any
contrary provision of this Agreement, the balance of the Restricted Stock Units
that have not vested as of the time of Participant’s termination as an Employee
for any or no reason shall be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company and Participant’s right to
acquire any Shares hereunder shall immediately terminate.

6. Distribution after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be distributed to Participant in whole Shares
(or, in the Administrator’s sole discretion, in cash) on the Distribution Date,
as provided in the Notice of Grant, or if earlier, on the date of Participant’s
“separation from service” within the meaning of Section 409A, subject to
paragraphs 4 and 9 and the other provisions of this Agreement.

7. Death of Participant. In the event of Participant’s death, the Shares subject
to the Restricted Stock Units (or, in the Administrator’s sole discretion, cash
in lieu of Shares) shall be distributed as soon as administratively practicable
after the date of death. Any distribution or delivery to be made to Participant
under this Agreement shall, if Participant is then deceased, be made to
Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator or, if no such beneficiary has been designated or survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

8. Change in Control. In the event of a Change in Control, the Shares subject to
the Restricted Stock Units (or, in the Administrator’s sole discretion, cash in
lieu of Shares) shall be distributed on the date of such Change in Control.

9. Withholding of Taxes. Participant will recognize taxable income on the
Restricted Stock Unit Distribution Date (the “Tax Date”). On the Tax Date,
Participant will be required to pay an amount to the Company to enable the
Company to satisfy its obligation to withhold any federal, state or other
withholding taxes arising on the Tax Date. Unless as otherwise determined by the
Company, the Company shall withhold a portion of the Shares on the Tax Date that
has an aggregate Fair Market Value equal to Participant’s minimum withholding
tax obligations (rounded up to the nearest whole Share). Notwithstanding the
foregoing, the Company, in its sole discretion, may require or otherwise allow
Participant to pay such withholding taxes by (i) cash from Participant’s account
at the broker designated by the Company for such purpose or (ii) the selling of
sufficient Shares on the Tax Date.

10. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant shall have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

11. No Guarantee of Continued Employment. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY
(OR THE PARENT OR SUBSIDIARY EMPLOYING PARTICIPANT) AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED

 

2



--------------------------------------------------------------------------------

CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN
ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR
SUBSIDIARY EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN
EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE.

12. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Autodesk, Inc., 111
McInnis Parkway, San Rafael, CA 94903, or at such other address as the Company
may hereafter designate in writing.

13. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7, this grant and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately shall become null and void.

14. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However,
Participant’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

15. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

16. Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.

17. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

18. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement. The Administrator shall,
in its absolute discretion, determine when such conditions have been fulfilled.

 

3



--------------------------------------------------------------------------------

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

20. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

22. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.

23. Amendment, Suspension or Termination of the Plan. By accepting this award,
Participant expressly warrants that he or she has received an award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

24. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Marin County, California, or the federal courts for
the United States for the Northern District of California, and no other courts,
where this award of Restricted Stock Units is made and/or to be performed.

25. Labor Law. By accepting this Restricted Stock Unit award, Participant
acknowledges that: (a) the grant of this Restricted Stock Unit award is a
one-time benefit which does not create any contractual or other right to receive
future grants of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units; (b) all determinations with respect to any future grants, including, but
not limited to, the times when the Restricted Stock Units shall be granted, the
number of Shares subject to each Restricted Stock Unit award, the purchase price
per Share, and the time or times when Restricted Stock Units shall vest, will be
at the sole discretion of the Company; (c) Participant’s participation in the
Plan is voluntary; (d) the value of this Restricted Stock Unit award is an
extraordinary item of compensation which is outside the scope of Participant’s
employment contract, if any; (e) this Restricted Stock Unit award is not part of
Participant’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (f) the
vesting of this Restricted Stock Unit award ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (g) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (h) this Restricted Stock Unit award has
been granted to Participant in Participant’s status as an employee of the
Company or its Subsidiaries; (i) any claims resulting from this Restricted Stock
Unit award shall be enforceable, if at all, against the Company; and (j) there
shall be no additional obligations for any Subsidiary employing Participant as a
result of this Restricted Stock Unit award.

 

4



--------------------------------------------------------------------------------

26. Disclosure of Participant Information. By accepting this Restricted Stock
Unit award, Participant consents to the collection, use and transfer of personal
data as described in this paragraph. Participant understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”). Participant further
understands that the Company and/or its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. Participant understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. Participant
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
Shares of stock acquired from this award of Restricted Stock Units of such Data
as may be required for the administration of the Plan and/or the subsequent
holding of Shares of stock on his or her behalf. Participant understands that he
or she may, at any time, view the Data, require any necessary amendments to the
Data or withdraw the consent herein in writing by contacting the Human Resources
Department for his or her employer.

 

5



--------------------------------------------------------------------------------

LOGO [g66393img001.jpg]

 

Notice of Grant of Restricted Stock Units  

Autodesk, Inc.

ID: 94-2819853

111 MCINNIS PARKWAY

SAN RAFAEL, CA 94903

(415) 507-5000

 

Name

Address

Address

  

Grant Number:

Plan:

ID:

  

Number

Plan

ID Number

You have been granted an award of restricted stock units, subject to the terms
and conditions in the 2008 Employee Stock Plan (the “Plan”) and the Terms and
Conditions of Restricted Stock Units, attached hereto as Exhibit A (together
with this Notice of Grant of Restricted Stock Units, the “Agreement”), as
follows:

 

Date of Grant:

   DATE

Total Number of Restricted Stock Units Granted:

   NUMBER

Vesting Schedule:

The Restricted Stock Units will fully vest on [            ].

Capitalized terms that are not defined in this Notice of Grant have the same
meaning as in the Plan or the Agreement.

You and the Company agree that the restricted stock units granted by this Notice
of Grant are governed by the terms and conditions of the Plan and the Terms and
Conditions of Restricted Stock Units, all of which are made a part of this
document and may be accessed by you in your E*Trade account. You acknowledge
receipt of a copy of the Agreement and a copy of the Plan. You represent that
you have carefully read and understand this Notice of Grant, the Plan, the Terms
and Conditions of Restricted Stock Units and the prospectus describing the Plan
and have had an opportunity to obtain the advice of counsel prior to accepting
the Restricted Stock Units. You accept the Restricted Stock Units subject to all
of the terms and provisions contained in each document. By accepting below, you
agree to accept as binding, conclusive and final all decisions or
interpretations of the Board upon any questions arising under the Plan.

In addition, by accepting this award, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.” Please be sure to retain a copy of your
electronically signed Agreement; you may obtain a paper copy at any time and at
the Company’s expense by requesting one from the Company’s Stock Administration
Department, at Autodesk, Inc., 111 McInnis Parkway, San Rafael, CA 94903, or at
such other address as the Company may hereafter designate in writing. If you
prefer not to electronically sign this Agreement, you may accept this Agreement
by signing a paper copy of the Agreement and delivering it to the Company’s
Stock Administration Department.

 

Autodesk, Inc. /s/ Carl Bass President and Chief Executive Officer

Premium and Non-Bonus Deferred RSU Agreement



--------------------------------------------------------------------------------

EXHIBIT A

AUTODESK, INC.

2008 EMPLOYEE STOCK PLAN

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the participant (the “Participant”) named
in the Notice of Grant of Restricted Stock Units (the “Notice of Grant”) under
the Plan the number of Restricted Stock Units indicated on the Notice of Grant,
subject to all of the terms and conditions in this Agreement and the Plan, which
is incorporated herein by reference. When shares of the Company’s Common Stock
(“Shares”) are paid to Participant in payment for the Restricted Stock Units,
par value shall be deemed paid by Participant for each Restricted Stock Unit by
past services rendered by Participant, and shall be subject to the appropriate
tax withholdings. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

2. Company’s Obligation to Pay. Unless and until the Restricted Stock Units
shall have vested in the manner set forth in paragraphs 3 or 4 of this Agreement
or Section 13 of the Plan, Participant shall have no right to payment of any
such Restricted Stock Units. Prior to actual payment of any vested Restricted
Stock Units, such Restricted Stock Units shall represent an unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
Payment of any vested Restricted Stock Units will be made in whole Shares only.
In the Administrator’s sole discretion, the Restricted Stock Units may be
settled, in part or solely, in cash in lieu of Shares, equal to (i) the Fair
Market Value of a Share on the Distribution Date, multiplied by (ii) the number
of Restricted Stock Units to be distributed, subject to any applicable tax
withholding.

3. Vesting Schedule. Except as provided in paragraph 4 of this Agreement and
Section 13 of the Plan, and subject to paragraph 5 of this Agreement, the
Restricted Stock Units awarded by this Agreement shall vest in accordance with
the vesting provisions set forth in the Notice of Grant. Restricted Stock Units
scheduled to vest on a certain date or upon the occurrence of a certain
condition shall vest in accordance with the provisions of this Agreement only if
Participant is continuously employed by the Company from the Date of Grant until
the date such vesting occurs.

4. Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units shall be considered as
having vested as of the date specified by the Administrator. Notwithstanding
anything in the Plan or this Agreement to the contrary, if the vesting of any
portion of the balance of the Restricted Stock Units is accelerated in
connection with Participant’s “separation from service” within the meaning of
Section 409A (as determined by the Company), other than due to death, and if
(x) Participant is a “specified employee” within the meaning of Section 409A at
the time of such termination and (y) the payment of such accelerated Restricted
Stock Units shall result in the imposition of additional tax under Section 409A
if paid to Participant on or within the six (6) month period following
Participant’s termination as an Employee, then the payment of such accelerated
Restricted Stock Units shall not be made until the earlier of (A) six (6) months
and one (1) day following the date of Participant’s termination as an Employee
or (B) Participant’s death. It is the intent of this Agreement to comply with
the requirements of Section 409A so that none of the Restricted Stock Units
provided under this Agreement or Shares issuable thereunder shall be subject to
the additional tax imposed under Section 409A, and any ambiguities herein shall
be interpreted to so comply. For purposes of this Agreement, “Section 409A”
means Section 409A of the Internal Revenue Code of 1986, as amended, and any
proposed, temporary or final Treasury Regulations and Internal Revenue Service
guidance thereunder, as each may be amended from time to time.

 

1



--------------------------------------------------------------------------------

5. Forfeiture upon Termination of Status as an Employee. Notwithstanding any
contrary provision of this Agreement, the balance of the Restricted Stock Units
that have not vested as of the time of Participant’s termination as an Employee
for any or no reason shall be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company and Participant’s right to
acquire any Shares hereunder shall immediately terminate.

6. Distribution after Vesting. Any Restricted Stock Units that vest in
accordance with paragraph 3 will be distributed to Participant (or in the event
of Participant’s death, to his or her estate) in whole Shares (or, in the
Administrator’s sole discretion, in cash) as soon as administratively
practicable after vesting, subject to paragraph 8 and the other provisions of
this Agreement, but in no event later than the 15th day of the third month
following the end of (i) the Company’s fiscal year in which the Restricted Stock
Units vest or (ii) the calendar year in which the Restricted Stock Units vest,
whichever is later. Any Restricted Stock Units that vest in accordance with
paragraph 4 will be paid to Participant at the time(s) provided in paragraph 4,
subject to paragraph 8 and the other provisions of this Agreement.

7. Death of Participant. Any distribution or delivery to be made to Participant
under this Agreement shall, if Participant is then deceased, be made to
Participant’s designated beneficiary, provided such beneficiary has been
designated prior to Participant’s death in a form acceptable to the
Administrator or, if no such beneficiary has been designated or survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.

8. Withholding of Taxes. Participant will recognize taxable income on the
Restricted Stock Unit distribution (or settlement) date (the “Tax Date”). On the
Tax Date, Participant will be required to pay an amount to the Company to enable
the Company to satisfy its obligation to withhold any federal, state or other
withholding taxes arising on the Tax Date. Unless as otherwise determined by the
Company, the Company shall withhold a portion of the Shares on the Tax Date that
has an aggregate Fair Market Value equal to Participant’s minimum withholding
tax obligations (rounded up to the nearest whole Share). Notwithstanding the
foregoing, the Company, in its sole discretion, may require or otherwise allow
Participant to pay such withholding taxes by (i) cash from Participant’s account
at the broker designated by the Company for such purpose or (ii) the selling of
sufficient Shares on the Tax Date.

9. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant shall have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares (which may be in book entry form) shall
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant (including through electronic
delivery to a brokerage account). After such issuance, recordation and delivery,
Participant shall have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.

10. No Guarantee of Continued Employment. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS AN EMPLOYEE AT THE WILL OF THE COMPANY
(OR THE PARENT OR SUBSIDIARY EMPLOYING PARTICIPANT) AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR ACQUIRING
SHARES HEREUNDER. PARTICIPANT FURTHER

 

2



--------------------------------------------------------------------------------

ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS AN EMPLOYEE AT
ANY TIME, WITH OR WITHOUT CAUSE.

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company at Autodesk, Inc., 111
McInnis Parkway, San Rafael, CA 94903, or at such other address as the Company
may hereafter designate in writing.

12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 7, this grant and the rights and privileges conferred hereby shall not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately shall become null and void.

13. Restrictions on Sale of Securities. The Shares issued as payment for vested
Restricted Stock Units under this Agreement will be registered under U.S.
federal securities laws and will be freely tradable upon receipt. However,
Participant’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.

14. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

15. Additional Conditions to Issuance of Stock. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed;
(b) the completion of any registration or other qualification of such Shares
under any U.S. state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any U.S.
state or federal governmental agency, which the Administrator shall, in its
absolute discretion, determine to be necessary or advisable; and (d) the lapse
of such reasonable period of time following the date of vesting of the
Restricted Stock Units as the Administrator may establish from time to time for
reasons of administrative convenience.

16. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
shall govern.

17. Administrator Authority. The Administrator shall have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith shall be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement. The Administrator shall,
in its absolute discretion, determine when such conditions have been fulfilled.

 

3



--------------------------------------------------------------------------------

18. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

19. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

20. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of Participant, to
comply with Section 409A or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A prior to the actual payment of Shares
pursuant to this award of Restricted Stock Units.

22. Amendment, Suspension or Termination of the Plan. By accepting this award,
Participant expressly warrants that he or she has received an award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

23. Governing Law. This Agreement shall be governed by the laws of the State of
California, without giving effect to the conflict of law principles thereof. For
purposes of litigating any dispute that arises under this award of Restricted
Stock Units or this Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Marin County, California, or the federal courts for
the United States for the Northern District of California, and no other courts,
where this award of Restricted Stock Units is made and/or to be performed.

24. Labor Law. By accepting this Restricted Stock Unit award, Participant
acknowledges that: (a) the grant of this Restricted Stock Unit award is a
one-time benefit which does not create any contractual or other right to receive
future grants of Restricted Stock Units, or benefits in lieu of Restricted Stock
Units; (b) all determinations with respect to any future grants, including, but
not limited to, the times when the Restricted Stock Units shall be granted, the
number of Shares subject to each Restricted Stock Unit award, the purchase price
per Share, and the time or times when Restricted Stock Units shall vest, will be
at the sole discretion of the Company; (c) Participant’s participation in the
Plan is voluntary; (d) the value of this Restricted Stock Unit award is an
extraordinary item of compensation which is outside the scope of Participant’s
employment contract, if any; (e) this Restricted Stock Unit award is not part of
Participant’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments; (f) the

 

4



--------------------------------------------------------------------------------

vesting of this Restricted Stock Unit award ceases upon termination of
employment for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (g) the future value of the underlying Shares is unknown
and cannot be predicted with certainty; (h) this Restricted Stock Unit award has
been granted to Participant in Participant’s status as an employee of the
Company or its Subsidiaries; (i) any claims resulting from this Restricted Stock
Unit award shall be enforceable, if at all, against the Company; and (j) there
shall be no additional obligations for any Subsidiary employing Participant as a
result of this Restricted Stock Unit award.

25. Disclosure of Participant Information. By accepting this Restricted Stock
Unit award, Participant consents to the collection, use and transfer of personal
data as described in this paragraph. Participant understands that the Company
and its Subsidiaries hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”). Participant further
understands that the Company and/or its Subsidiaries will transfer Data among
themselves as necessary for the purpose of implementation, administration and
management of his or her participation in the Plan, and that the Company and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. Participant understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. Participant
authorizes the Company to receive, possess, use, retain and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing his or her participation in the Plan, including any requisite transfer
to a broker or other third party with whom he or she may elect to deposit any
Shares of stock acquired from this award of Restricted Stock Units of such Data
as may be required for the administration of the Plan and/or the subsequent
holding of Shares of stock on his or her behalf. Participant understands that he
or she may, at any time, view the Data, require any necessary amendments to the
Data or withdraw the consent herein in writing by contacting the Human Resources
Department for his or her employer.

 

5